                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

WAYNE O. BROWN, and other similarly
situated individuals

               Plaintiff,

v.                                                  Case No.: 2:19-cv-546-FtM-38MRM

LEE MEMORIAL HEALTH SYSTEM
FOUNDATION, INC.,

              Defendant.
                                          /

                                         ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (the “R&R”). (Doc. 16). Judge McCoy recommends granting the Joint

Motion for Entry of Order Approving Settlement and Dismissing Case with Prejudice (Doc.

15), subject to the Court severing and striking paragraph 5 of the Settlement Agreement

and Release (Doc. 15-1 at 3-4) containing a future employment provision. After severing

and striking that paragraph, the R&R recommends approving the parties’ Settlement

Agreement and Release (Doc. 15-1) as a fair and reasonable resolution of a bona fide

FLSA dispute. Plaintiff does not object (Doc. 17), and Defendant did not timely object.

So the matter is ripe for review.

       A district judge “may accept, reject or modify in whole or in part, the findings or

recommendations made by the magistrate judge.”           28 U.S.C. § 636(b)(1); see also


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). The district judge “shall make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which an objection is made.” 28 U.S.C. § 636(b)(1); see also Garvey

v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). The district judge reviews legal

conclusions de novo, even in the absence of an objection. Cooper-Houston v. S. Ry., 37

F.3d 603, 604 (11th Cir. 1994).

      After a careful and independent examination of the file, and after considering

Judge McCoy’s findings and recommendations, the Court accepts and adopts the R&R

in full. In doing so, the Court accepts and adopts Judge McCoy’s recommendation to

sever and strike paragraph 5 from the Settlement Agreement and Release. For that

reason, there is no need to address the R&R’s alternative recommendation.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 16) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

             a. The Joint Motion for Entry of Order Approving Settlement and

                 Dismissing Case with Prejudice (Doc. 15) is GRANTED.

             b. Paragraph 5 (Doc. 15-1 at 3-4) is severed and struck from the

                 Agreement.

             c. The remaining portions of the Settlement Agreement and Release (Doc.

                 15-1) are APPROVED as a fair and reasonable resolution of a bona fide

                 FLSA dispute.

      2. This case is DISMISSED with prejudice.




                                            2
      3. The Clerk is DIRECTED to enter judgment, terminate any pending motions and

          deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 17th day of December, 2019.




Copies: All Parties of Record




                                           3
